t c summary opinion united_states tax_court james albert and beverly alderman petitioners v commissioner of internal revenue respondent docket no 18818-02s filed date james albert and beverly alderman pro sese linda j wise for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure after concessions the issue for decision is whether petitioners are entitled to deduct a portion of their transportation costs as a medical expense under sec_213 background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference during the year and through the time the petition was filed in this case petitioners resided in excel alabama petitioner james albert alderman mr alderman was employed during as a mathematics teacher at escambia county middle school escambia county middle school is located in atmore alabama petitioner beverly alderman mrs alderman was employed in as a nurse at the motorola medical clinic in monroeville alabama mr alderman is sight disabled and does not drive due to this disability mrs alderman drove mr alderman both to and from his job each workday atmore is located to the south of excel and the distance from petitioners’ residence to mr alderman’s place of work was approximately to miles monroeville is located to the north of excel and the distance from petitioners’ residence to the clinic where mrs alderman worked was approximately miles thus on days both spouses worked mrs alderman made roughly two round trips to atmore and one to monroeville petitioners timely filed a joint form_1040 u s individual_income_tax_return for the taxable_year they reported wages of dollar_figure and a state and or local income_tax refund of dollar_figure for total income and adjusted_gross_income of dollar_figure petitioners chose to itemize their deductions and attached a corresponding schedule a itemized_deductions the schedule a reflected total itemized_deductions of dollar_figure which amount included a deduction for medical and dental expenses of dollar_figure computed by applying the percent of adjusted_gross_income limitation to total reported medical and dental expenses of dollar_figure the return then showed taxable_income after subtracting itemized_deductions dollar_figure and two exemptions dollar_figure of dollar_figure tax of dollar_figure withholding of dollar_figure and a refund amount due of dollar_figure on date respondent issued to petitioners a statutory_notice_of_deficiency for the year respondent determined therein that petitioners failed to report the taxable_portion of social_security income received by mr alderman the notice also made correlative adjustments to petitioners’ itemized_deductions based on the increased adjusted_gross_income petitioners filed a timely petition challenging the notice_of_deficiency they included an explanation of their disagreement referencing mr alderman’s inability to drive due to a sight disability and stating i claimed that a normal commute was not deductible but that amount i payed sic above a normal commute should be prior to trial petitioners conceded the adjustment made in the notice_of_deficiency to include the taxable_portion of mr alderman’s social_security income also although petitioners during trial preparation raised an issue of petitioners’ entitlement to additional employee_business_expense deductions for professional dues and educational expenses they ultimately elected to litigate only the deductibility of costs related to mr alderman’s transportation to work i burden_of_proof discussion as a general_rule determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 may operate however in specified circumstances to place the burden on the commissioner sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 regarding effective date sec_7491 applies here in that the examination of a tax_return began after the statute’s effective date however legislative_history makes clear that the burden will be shifted to the commissioner under the statute only in cases where the taxpayer establishes that he or she meets the prerequisites set forth in sec_7491 h conf rept pincite 1998_3_cb_747 with respect to the instant matter petitioners have neither raised any argument with respect to a shift of burden under sec_7491 nor shown that they complied with the threshold elements therefor notably in this proceeding they have offered no or negligible documentary_evidence pertaining to the specifics of mr alderman’s transportation to and from work eg mileage days of attendance etc in addition petitioners have represented in communications submitted to the court that records related to petitioners’ return were lost or misplaced in conjunction with a mortgage refinancing the court concludes on this record that the burden_of_proof remains on petitioners ii deduction under sec_213 a general rules as a general_rule sec_262 precludes any deduction for personal living or family_expenses historically the cost of commuting to and from a taxpayer’s place of employment has long been recognized as a nondeductible personal_expense 326_us_465 262_f2d_411 2d cir affg 28_tc_1278 47_tc_113 see also sec_1_262-1 income_tax regs taxpayer’s costs of commuting to his place of business or employment are personal expenses and do not qualify as deductible expenses sec_213 carves out of the rule_of sec_262 a limited exception for medical_expenses providing as follows in relevant part sec_213 medical dental etc expenses a allowance of deduction --there shall be allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 to the extent that such expenses exceed percent of adjusted_gross_income d definitions --for purposes of this section-- the term medical_care means amounts paid-- a for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body b for transportation primarily for and essential to medical_care referred to in subparagraph a c for qualified_long-term_care_services as defined in sec_7702b or d for insurance including amounts paid as premiums under part b of title xviii of the social_security act relating to supplementary medical insurance for the aged covering medical_care referred to in subparagraphs a and b or for any qualified_long-term_care_insurance_contract the definitions presently codified in sec_213 were formerly contained in sec_213 which was redesignated for continued regulations promulgated under sec_213 caution that medical expense deductions should be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs caselaw interprets this stricture with the similar pronouncement that the expenses for which a deduction is sought must be for goods or services directly or proximately related to the diagnosis cure mitigation treatment or prevention of the disease or illness 62_tc_813 see also 414_f2d_448 6th cir revg and remanding 49_tc_522 12_tc_409 an incidental relationship to health bodily condition or medical_care is insufficient havey v commissioner supra pincite this court has established a two-pronged but for test in determining whether expenses were directly or proximately related to treatment of a medical_condition the taxpayer must prove that the expenditures were an essential element of the treatment for the condition and the expenditures would not have otherwise been incurred for nonmedical reasons jacobs v continued years beginning after date tax equity and fiscal responsibility act of publaw_97_248 sec b b c 96_stat_421 where appropriate based on the context in which used we shall treat references by petitioners to sec_213 as references to current sec_213 commissioner supra pincite relevant factors in evaluating these elements include the motive or purpose of the taxpayer in making the expenditure the effect of the purchased goods or services on the condition and the origin of the expense id havey v commissioner supra pincite b contentions of the parties respondent interprets the above authorities to preclude deduction of any portion of the costs incurred in transporting mr alderman to and from work as personal commuting expenses under sec_262 petitioners in contrast maintain that at least some part of the costs associated with the intermediate round trip made by mrs alderman between the workplaces of the two spouses constitutes a deductible medical expense under sec_213 they seek a deduction computed in accordance with the standard mileage rate established by the commissioner petitioners’ argument is summarized on brief as follows sec_213 is the sole statutory basis argued by petitioners on brief in support of the deductibility of the transportation costs in dispute to the extent that previous statements made or documents submitted by petitioners raised an issue of deductibility as a business_expense under sec_162 this issue is deemed to have been abandoned or conceded see eg rule e and 100_tc_367 92_tc_661 91_tc_524 ndollar_figure in any event the shortcomings in substantiation discussed infra in text would preclude deduction as sec_162 expenses under the pertinent strict substantiation rules of sec_274 and accompanying regulations we further note that petitioners never raised any argument pertaining to sec_67 and d when any cost exceeds that of a normal counterpart and that cost is solely for the mitigation or alleviation of a disability and one that provides functionality to the disabled this above normal_cost is deductible as a medical expense confined to the limitation that its primary function is not that of normal and ordinary to and from work travel when the principles of this type of deductibility cost are applied in this area based on this and similar statements it appears to be petitioners’ position that the above normal costs incurred by disabled individuals to obtain a commensurate level of functionality with those taxpayers unaffected by such a disability should be characterized as directly and proximately related to medical treatment within the meaning of sec_213 c analysi sec_1 standard for deduction while the court is sympathetic to petitioners’ cause there exist multiple difficulties with respect to the deductibility of petitioners’ transportation_expenses as an initial matter the standard they suggest premised on above normal costs would appear not to comport with existing precedent under sec_213 courts have on several occasions considered the deductibility under sec_213 of costs incurred in getting to and from work by taxpayers suffering from disabling medical conditions for instance in the early case donnelly v commissioner f 2d pincite the taxpayer a victim of infantile paralysis and abdominal cancer could not use public transportation and drove a specially designed automobile to work the court_of_appeals for the second circuit concluded that the costs of operating an automobile to and from work cannot be contained in the statutory definition of ‘medical care’ id pincite as explained by the court_of_appeals an indirect medical_benefit did not make a personal_expense deductible because the statute was limited to those expenses primarily incurred for medical_care id this court’s decision below had likewise reasoned that the taxpayer’s costs were in essence nothing more than commuter’s expenses which are personal in nature and thus failed to qualify under the statute as follows the taxpayer argues that braces and crutches are deductible as medical_expenses and therefore the costs of his special automobile should also be deductible because he uses the latter as a substitute for the former the petitioner’s argument however ignores the fact that his automobile expenses unlike the expense of braces and crutches do not represent expenses_incurred primarily for the alleviation of a physical defect or illness which is a requirement for deductibility donnelly v commissioner t c pincite0 this court applied similar logic in 47_tc_113 and goldaper v commissioner tcmemo_1977_ the taxpayer in buck v commissioner supra pincite was subject_to epileptic seizures and advised by his physician not to drive he hired a chauffeur to transport him to work id the court held that the employment of the chauffeur to drive petitioner to and from his places of business was a matter of petitioner’s own personal choice comfort and convenience and was not ‘primarily for or essential to’ medical_care rather the salary paid to the chauffeur was in the nature of commuting expenses and was not deductible id pincite the analogous scenario in goldaper v commissioner supra involved a taxpayer with vision problems similar to mr alderman who could not obtain a driver’s license and was advised by his doctor not to use public transportation we again held that the cost of hiring a professional driver for transportation to and from work was nondeductible under sec_213 in that the primary reason for petitioner’s use of a professional driver was the personal reason of commuting to and from work id one further example is afforded by 237_fsupp_968 s d n y where the taxpayer suffered from chronic osteomyelitis of the leg his physician advised against prolonged walking or standing and in favor of using an automobile to prevent future attacks or aggravation of the condition id on these facts the court concluded that use of the vehicle will probably mitigate aggravation of the taxpayer’s condition nevertheless the expense of using an automobile for commutation to work and pleasure is not primarily incurred for medical_care where the employment is not prescribed as therapy id pincite in contrast the only cases in which deduction under sec_213 has been permitted for costs incurred for transportation to and from work are those where the employment itself is explicitly prescribed as therapy to treat a medical_condition weinzimer v commissioner tcmemo_1958_137 misfeldt v kelm aftr ustc par d minn notably the taxpayers in the majority of the above cases involving denial of deductions likely could have argued that they incurred costs in getting to work above those that would have been required absent their disabling condition they further would probably have been in a position to assert that the effect of the additional expenditures was to enable them to obtain a level of functionality on par with that of unimpeded individuals petitioners attempt to distinguish such cases with the statement that no specific facts sic costs were incurred that either were not an elected option by the taxpayer or costs that would occur normally within the course of an ordinary commute hence petitioners apparently argue that these taxpayers unlike themselves incurred no legitimate above normal costs we however perceive no meaningful distinction petitioners elected to convey mr alderman to work by having mrs alderman drive him this option was selected in lieu of other potential options such as having mr alderman call a taxicab hire a driver use public transportation join a carpool etc many of these options would clearly have generated costs nondeductible under the above judicial precedent some of the options would probably have resulted in greater expense to petitioners while some might have reduced petitioners’ outlay merely because petitioners’ chosen arrangement enables them to specifically identify an extra commute made to accommodate mr alderman’s disability should not render their alleged above normal costs any more legitimate for sec_213 purposes than those necessitated by other alternatives regardless of the transportation method selected the primary and fundamental underlying purpose for the costs incurred in petitioners’ situation was to get mr alderman to and from work not to treat his medical_condition the cases are unanimous in holding that such costs are personal nondeductible commuting expenses stated otherwise the costs of transportation to and from work are not directly and proximately related to medical_care where employment is not prescribed as therapy and thus do not satisfy the but for test applied under sec_213 petitioners’ circumstances illustrate this shortcoming as previously indicated the but for test requires that the expenditures were an essential element of the treatment for the condition and the expenditures would not have otherwise been incurred for nonmedical reasons jacobs v commissioner t c pincite working though admirable was not an essential part of mr alderman’s prescribed treatment and there has been no showing that equivalent costs would not have been incurred for nonmedical reasons even absent mr alderman’s sight disability an identical scenario could have ensued if the spouses owned only one car moreover two cars might not have reduced overall expenses in light of the outlays for the second automobile insurance taxes tags licenses maintenance and repairs thus while the court sympathizes with the hardships experienced by petitioners in enabling mr alderman to engage in his important work as a math teacher allowing a medical_expense_deduction in these circumstances would be contrary to the applicable sec_213 rules having obviously expended significant time and effort researching the issue petitioners on brief cite a number of revenue rulings eg revrul_83_33 1983_1_cb_70 revrul_71_48 1971_1_cb_99 revrul_70_606 1970_2_cb_66 revrul_67_76 1967_1_cb_70 and revrul_66_80 1966_1_cb_57 as well as others however all of these rulings appear to be consistent with the above-discussed standards most deal with issues involving the deductibility of various capital expenditures and none hold or suggest that the costs of commuting to and from an individual’s place of business should qualify under sec_213 for instance revrul_66_80 supra 1966_1_cb_57 sanctioned deduction of costs for equipment to adapt an automobile for handicapped use but warned however irrespective of the physical condition of the individual the costs of operating the automobile as a means of transportation that is not primarily for and essential to medical_care are not allowable medical expense deductions within the limitations of sec_213 of the code for example costs of commuting to or from the individual’s place of business or employment are nondeductible personal expenses continued substantiation of deduction a second difficulty with petitioners’ position here is that the record before us falls short of providing any adequate substantiation for petitioners’ costs in this case deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a any amount claimed as a deductible expense must be substantiated and taxpayers are clearly required to maintain adequate_records sufficient to meet this requirement sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which continued likewise revrul_67_76 supra 1967_1_cb_70 allowed a medical_expense_deduction for the purchase of a three-wheeled autoette stating that the taxpayer uses it primarily for the alleviation of his sickness or disability and not merely to provide transportation between his residence and place of employment an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 the record before us is rife with inconsistencies as to nearly every element that would be germane to our ability to determine or estimate the amount of any deductible expenses for mr alderman’s transportation we first consider mileage at trial mr alderman testified that the distance between petitioners’ residence and his place of work wa sec_45 miles between his work and mrs alderman’s work wa sec_55 miles and between mrs alderman’s work and their residence was miles he in written communications with the court petitioners indicate some disagreement between the parties regarding our authority to estimate deductible expenses petitioners imply that the extent of this authority may have been misrepresented by respondent thereby influencing petitioners’ choice to forgo particular arguments petitioners cite maher v commissioner tcmemo_2003_85 for the proposition that the court estimated an expense not documented monetarily but was physically proven to have been incurred while we regret any misunderstanding that may have ensued between the parties we clarify that petitioners’ reading of maher v commissioner supra would appear to be overly broad specifically the evidence in that case established a specific total amount_paid by mr maher for automobile insurance id based on the record presented this court was then able to estimate the percentage of that insurance attributable to mrs maher’s use of the automobile s and consequently deductible as alimony id maher v commissioner supra however does not permit the court to estimate the deductible portion of an expense when there is no documentary or other credible_evidence in the record establishing the total expense incurred further indicated that miles per day was the portion for which petitioners sought a deduction on brief petitioners open by stating that all mileage discussed therein is subject_to an additional miles depending upon the route available and that the quoted figures are the lesser mileage they then proceed to describe the distance between petitioners’ residence and mr alderman’s employment in atmore as some miles and between mr alderman’s work and that of mrs alderman in monroeville as some miles they ask that miles per day for the intermediate commute be treated as a deductible expense difficulties inherent in this state of affairs include the following statements made on brief are not evidence and cannot form the basis for this court’s determination rule b 99_tc_202 n furthermore the some language used by petitioners on brief not to mention the round numbers indicates that these figures are themselves only estimates more importantly the numbers used in petitioners’ brief do not take into account or compensate for the two 7-mile portions discussed at trial that would be necessitated by mrs alderman’s own commute at the same time we note that petitioners failed to use a consistent numbering scheme in identifying and discussing the various segments of their commute within their opening brief and between their opening and reply briefs where appropriate we have used context to take into account any resultant discrepancies the and 50-mile figures given on brief imply either that this leg of the journey required rather than miles or that petitioners’ statement that quoted figures use the lesser mileage in the case of alternate routes is in fact inaccurate the situation with respect to the number of days of pertinent travel is similar at trial mr alderman testified that he did not miss a day during the year and was seeking a deduction for the 182-day school year however exhibits introduced by petitioners include a copy of a leave request granting mr alderman professional leave for march and and a copy of a certificate of attendance and participation at a teaching conference held in mobile alabama during march through on brief petitioners then calculate their alleged deductible expenditures based on days apparently computed as the total of one-half of a 180-day school year plus one-half of parent conference or parent teacher organization meeting days there is no explanation whatsoever for the dramatic reduction in alleged workdays there also has been no showing that mrs alderman worked every day that mr alderman did and that their schedules and hours invariably coincided in the manner generally described at trial and on brief the court has considered a variety of possible factual scenarios in an attempt to reconcile petitioners’ statements on brief including their acknowledgment that a portion of their travel constitutes a nondeductible normal commute with the continued consequently while we cannot rely on petitioners’ statements on brief as evidence in this proceeding the inconsistencies between and among the remarks therein and the testimony and exhibits offered at trial which are evidence call into question the accuracy and reliability of the pertinent evidentiary material no documentary_evidence supporting either the mileage figures or the workdays has ever been submitted on this record of apparent estimates unexplained inconsistencies and silence on relevant facts any further estimate by the court would lack a reasonable foundation hence we are unable to form a rational basis upon which to apply even the applicable standard mileage rate a further difficulty with permitting petitioners to claim a medical_expense_deduction for the costs of transporting mr alderman to work is that the record fails to establish that continued testimony and exhibits introduced at trial we nonetheless have been unable rationally to explain the discrepancies for instance even considering the difference between a calendar_year and a typical school year does not appear to account for the day period cited by petitioners the exhibits introduced by petitioners showing mr alderman’s attendance at professional development events date from august of through february of and thus would seem to indicate employment during both the and the school years we note that pursuant to revproc_99_38 1999_2_cb_525 the standard mileage rate for computing deductible medical_expenses for the year was cents per mile petitioners inconsistent with their substantive argument use cents per mile the rate specified in the revenue_procedure for business_expense deductions in certain calculations no part of these costs was incorporated into the dollar_figure in medical_expenses reflected on petitioners’ schedule a for the evidence is devoid of any information as to the source of the reported figure in conclusion we hold that petitioners are not entitled to any additional deduction for costs incurred in transporting mr alderman to and from his place of employment to reflect the foregoing and concessions made decision will be entered for respondent
